Citation Nr: 1730384	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  07-34 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas 


THE ISSUES

1.  Entitlement to an increased initial rating for a right knee disability, rated as 10 percent disabling prior to September 1, 2010 and in excess of 30 percent thereafter, excluding periods of temporary total evaluation for the periods from October 29, 2007 to January 31, 2008, and from July 14, 2009 to August 31, 2010.

2.  Entitlement to an increased rating in excess of 10 percent for a left knee degenerative arthritis. 

3.  Entitlement to an increase rating in excess of 10 percent for a left knee patellar subluxation.  

4.  Entitlement to service connection for a right hip condition, also to include as secondary to service connected right knee.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to December 1982 and from December 1985 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2005, November 2007, and May 2009 of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas.  

After receiving a 10 percent rating for his right knee disability, the Veteran contended that his condition warranted a higher disability rating.  During the appeal period, the Veteran underwent surgery for his right knee.  He was later granted a 100 percent rating effective October 2007.  As a result, the diagnosis was changed to a right knee arthroplasty and a disability rating of 30 percent was resumed on September 2010.  The Veteran now challenges his disability rating prior to and after surgery.  The Veteran also filed an increase rating claim for his left knee conditions and another claim for service connection for his right hip disorder.  These appeals have been merged and are now before the Board for appellate consideration.  

The Veteran also sought service connection for PTSD.  However, after the issuance of a Supplemental Statement of Case in April 2017, the Veteran submitted a written statement withdrawing his claim for PTSD.  This issue will be addressed in the dismissal portion of the decision.  
The Veteran testified at a Board hearing in January 2007 and December 2010.  Copies of the hearing transcripts are associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACTS

1.  The Veteran's right knee bursitis is manifested by pain, swelling, crepitus, and tenderness with extension of 10 degrees and flexion at 115 degrees prior to September 1, 2010; and his right knee pain status post knee arthroplasty were manifested by chronic residuals consisting of severe painful motion and weakness after September 2010.

2.  The Veteran's left knee degenerative arthritis is manifested by evidence of crepitus, with flexion at 125 degrees and extension at 125 degrees.  

3.  The Veteran's left knee disability did not show evidence of recurrent subluxation or lateral instability.  

4.  The evidence does not demonstrate a right hip condition that manifested during or as a result of active military service; and was not caused or aggravated by his service connected right knee disability.  

5.  In a May 2017 letter, the Veteran stated that he would like to withdraw his PTSD claim.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee bursitis have not been met prior to September 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5019 (2016).

2.  From September 2010, the criteria for a disability rating of 60 percent for residual, right knee pain status post right total knee arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5257, 5260, 5261 (2016).

3.  The criteria for a rating in excess of 10 percent for a left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2016).

4.  The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (2016).  

5.  The criteria for service connection of a hip condition secondary to a service connected disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for withdrawal of the appeal of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising his of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding his claim for service connection for a right hip condition in a letter dated April 2009.  He has not alleged any notice deficiency during the processing and adjudication of his claims.  

The Veteran is also challenging the evaluation assigned in connection with the grant of service connection for his right knee condition.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The Veteran was afforded VA examinations in June 2008, December 2010, March 2014, and February 2017.  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in February 2017.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  

II.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016).  

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran was originally diagnosed with arthritis with bursitis and chondromalacia of the right knee.  He was granted a 10 percent disability rating for his right knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5261.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  Diagnostic Code 5260 pertains to limitation of flexion of the knee and Diagnostic Code 5019 pertains to bursitis (which is to be rated on limitation of motion as arthritis, Diagnostic Code 5003).  The Veteran later underwent an arthroplasty and was temporarily granted a 100 percent disability rating.  After the lapse of one year, the Veteran's diagnosis changed to right knee partial arthroplasty and was rated under Diagnostic Code 5055.  As a result, he was assigned a 30 percent disability, effective September 2010.

Since the Veteran has challenged his disability rating throughout the appeal period, the discussion is broken down into three time periods to address the varying diagnostic codes and disability ratings.  

Right Knee Condition 

a.  Entitlement to an evaluation of greater than 10 percent for right knee bursitis from January 2005

The Veteran received a 10 percent rating for painful or limited motion of a major joint.  See DC 5003 (pertaining to arthritis).  Under Diagnostic Code 5261, a 10 percent rating is assigned for extension of the knee limited to 10 degrees; 20 percent rating is assigned for extension limited to 15 degrees; a 30 percent rating is assigned for extension limited to 20 degrees; a 40 percent rating is assigned for extension limited to 30 degrees; and a 50 percent rating is assigned for extension limited to 45 degrees.  Under Diagnostic Code 5260 a 10 percent rating is assigned for flexion of the knee limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; and a 30 percent rating is assigned for flexion limited to 15 degrees.  Separate ratings may be awarded under Diagnostic Codes 5260 and 5261 based on limitation of flexion and limitation of extension of the same joint.  See VAOPGCPREC 9-2004.  Normal range of knee motion is 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71, Plate II.

In the June 2005 VA examination, the Veteran's right knee showed 0 degree extension and 140 degrees flexion.  The examiner noted that after repetitive testing, the Veteran demonstrated no increase in loss of range of motion due to pain, fatigue, weakness, or instability.  However, the Veteran's right knee did reveal moderate crepitus and the Veteran reported not being able to run, squat or climb due to pain.  

Subsequent private treatment records showed damages to the Veteran's right knee.  A March 2006 MRI revealed degenerative tear of the medial meniscus with a tiny fissure within the medial patellar facet cartilage.  An August 2007 private treatment record showed that the Veteran had a full range of motion but experienced tenderness along the medial joint line, with crepitus.  The physician interpreted the previous MRI and diagnosed the Veteran with a torn cartilage and mild thinning of the cartilage coating of the bone, indicating mild arthritis.  The physician also noted that prolonged standing, running, or jumping and other high impact activities increases pain.  Consequently, the physician recommended arthroscopic surgery.  
After the right knee arthroplasty, the Veteran visited a VA treatment center in December 2007.  The examiner noted the absence of warmth and swelling of the knee.  Aside from three small healed incisions and some degree of medial laxity, the Veteran was able to extend and flex the knee with no difficulty.  

Based on the evidence of record, the Board finds that a disability rating greater than 10 percent for this period is not warranted.  Under Diagnostic Code 5003, a 10 percent rating is applicable for each major joint affected by limitation of motion, manifested by muscle spasm and painful motion.  The Veteran's records have satisfactorily demonstrated that he suffers from painful motion, especially when standing, running, or jumping.  His range of motion does not show a flexion less than 60 degrees nor an extension greater than 5 degrees.  Such limited range is required for a compensable rating under Diagnostic Codes 5260 and 5261.  Therefore a disability rating greater than 10 percent is not warranted.  

b.  Entitlement to an evaluation of greater than 10 percent for right knee bursitis from February 2008 to July 2009

The Veteran was afforded a VA examination in June 2008 pursuant to his surgery.  The examiner noted the healed arthroscopic scars over the Veteran's right knee and conducted a range of motion test.  The Veteran revealed active extension of 10 degrees and flexion at 115 degrees.  There was no additional weakness, fatigability, discoordination or functional impairment.  His x-rays appeared unremarkable and there was no evidence of instability of the knee.  An August 2008 treatment record showed no swelling in the right knee with range of motion without pain.  The Veteran's knee was found to be stable in all directions.  After reviewing the Veteran's prior x-rays and MRI, the physician concluded that the Veteran was suffering from a right knee degenerative disease.  

This diagnosis was later confirmed by the Veteran's private physician who noted in December 2008 that the Veteran's degenerative joint disease of the right knee was moderate in nature.  Later in May 2009, his private physician reported that the Veteran's new MRI showed mild progression of the arthritis and recommended a knee replacement.  In July 2009, the physician reported that the right knee was relatively normal with some pain in response to torquing motion.  There was no indication as to the limitation of the Veteran's right knee range of motion.  

The use of Diagnostic Codes 5260, 5261, 5019, and 5003 are also applicable in this section.  Based on the medical evidence, a disability rating of higher than 10 percent is not warranted.  The Veteran demonstrated a right knee extension limited to 10 degrees, which equates to a 10 percent disability rating.  The prior 10 percent rating under Diagnostic Code 5003 is now inapplicable.  In this time period, the Veteran's right knee disability is at a compensable rating and an additional 10 percent rating under Diagnostic Code 5003 is not allowable.  To receive a higher rating in excess of 10 percent, the Veteran must have flexion of less than 45 degrees and an extension of greater than 10 degrees, to which he clearly does not have.  Thus, a rating greater than 10 percent is not warranted.  

c.  Entitlement to an evaluation of greater than 30 percent for a total knee arthroplasty from September 2010

According to the rating schedule, pursuant to Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30).  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Based on the medical evidence of record, the Board finds that the Veteran's disability picture more proximate a 60 percent disability rating.  Although the Veteran demonstrated flexion greater than 60 degrees and extension limitation less than 5 degrees after one year following the surgery, the Veteran has reported continued chronic weakness, severe pain, with crepitation that has significantly limit his movements.  

The Veteran's September 2010 x-rays show satisfactory placement of the right knee and his range of motion was 0 to 120 degrees.  His October 2010 treatment record revealed that the knee is relatively normal but that the Veteran still has pain and weakness in the right leg.  The Veteran was afforded another VA examination in December 2010.  There, the examiner noted that the Veteran had a limp when he walked but that the knee was stable.  The Veteran did have patellofemoral crepitation with a range of motion of 0 to 125 degrees.  Based on the Veteran's complaint of discomfort, the examiner advised against squatting, kneeling, and climbing.  The Veteran underwent another examination in July 2012, where his right knee was found to have flexion at 115 degrees with pain beginning 115 degrees.  The Veteran reported pain, weakened movement, swelling, disturbance of locomotion and excess fatigability.  In his March 2014 VA examination, the Veteran reported the same flexion at 115 degrees and extension at 5 degrees.  He reported less and weakened movement, pain on movement, atrophy, and interference with sitting, standing, and weight bearing.  In his February 2017 VA examination, the Veteran also reported pain with weight bearing and stated that he is unable to walk more than 30 feet due to pain.  The examiner also noted that the Veteran utilizes a knee brace to assist with locomotion and relies on it on a regular basis.  He demonstrated a flexion range of 0 to 130 degrees and an extension range of 0 to 100 degrees.  But after repetitive use test, the Veteran demonstrated a reduced flexion range of 0 to 90 degrees and a reduced extension range of 0 to 80 degrees.  While the Veteran had no history of recurrent subluxation and lateral instability, the results of a muscle strength test revealed that the Veteran has a reduction in strength, scoring only 3 out of 5 in his right knee extension. 
To warrant the next higher, 60 percent rating, the Veteran's status post right knee surgery would have to be productive of chronic residuals consisting of severe painful motion or weakness in the knee.  Based on the collective medical evidence, the Board finds that the preponderance of the evidence is in favor of granting an increased rating for the Veteran's knee disability during this period.  

Left Knee Degenerative Arthritis Secondary to Right Knee Condition 

Under Diagnostic Code 5010, degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  Where there is noncompensable limitation of motion, a 10 percent evaluation is assigned for each major joint or group of minor joints, where the limitation of motion is objectively confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion, a 10 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups and a 20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  The knees are considered major joints. 38 C.F.R. § 4.45.  

The Veteran was afforded a VA examination in March 2014.  There, he demonstrated a left knee flexion of 140 degrees and no objective evidence of painful motion.  After a post range of motion test, his knee flexion still remained at 140 degrees.  He reported no functional loss, atrophy, interference with sitting, standing, and weight-bearing or weakened movement.  His muscle strength was reported as normal (5/5).  

He underwent another VA examination in November 2015.  His left knee showed an abnormal range of motion.  His flexion was reported at 125 degrees and extension at 125 degrees.  This was a reduction from his previous examination.  He also reported pain with weight bearing.  While there was no objective evidence of localized tenderness or pain, the examiner found evidence of crepitus.  Upon a repetitive use test, the Veteran showed no additional functional loss of range of motion.  His muscle strength remained normal at 5/5 for both flexion and extension.  There was no evidence of muscle atrophy or ankylosis.  

In a February 2017 VA examination, the Veteran's left knee demonstrated a normal range of motion, with flexion at 140 degrees and his extension at 140 degrees.  After a repetitive-use test, the Veteran did not show a reduced range of motion.  He reported no pain or tenderness but the examiner did find evidence of crepitus.  In addition, the Veteran demonstrated normal muscle strength in both his flexion and extension.  There was no muscle atrophy or ankylosis.  

After a review of the evidence of record, the Board finds that an increased evaluation is not warranted under Diagnostic Code 5010.  The evidence does not show x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003, Note (1).  There were no incapacitation over the previous year and the Veteran's VA medical records do not show any such episodes.  Additionally, the Veteran's range of motion in the left knee does not warrant an increase rating, as flexion was not limited to 30 degrees and extension was not limited to 15 degrees. As such, the Board finds that the Veteran's left knee arthritis does not warrant an evaluation greather than 10 percent under Diagnostic Codes 5003, 5010, 5260, or 5261 for the relevant time period.

Left Knee Patellar Subluxation Secondary to Right Knee Condition 

Turning now to the Veteran's increase rating claim for his left knee patellar subluxation secondary to his service connected right knee condition.  He is currently assigned a 10 percent disability rating, effective January 2005.  Under Diagnostic Code 5257, 10, 20 and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or lateral instability respectively. 38 C.F.R. § 4.71a, Diagnostic 5257.

The Veteran's VA examination report dated March 2014 showed that the Veteran's left knee showed normal anterior instability, normal posterior instability, and medial-lateral instability.  There was also no evidence of patellar subluxation or dislocation.  A later VA examination in November 2015 also showed no evidence of recurrent subluxation, lateral instability, or recurrent effusion of the left leg.  The examiner found that the Veteran's left knee was normal when tested for anterior, posterior, and medial instability.  

Similar to the previous examinations, his February 2017 VA examination, once again, showed no evidence of recurrent subluxation, lateral instability, or recurrent effusion.  The Veteran also showed normal anterior, posterior, or medial instability.  Without objective evidence suggesting subluxation to a more severe degree, an increase rating in excess of 10 percent is not warranted.  

III.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

It is the Veteran's contention that his claimed right hip condition was caused by his service connected right knee condition.  His Service Treatment Records (STRs) reflected no complaints regarding a hip condition during his military service.  Several years after service, the Veteran visited a VA treatment facility in June 2009.  There, he told the physician that because of his existing knee pain, he has developed a hip condition.  In September 2010, he returned to a VA treatment facility due to stiffness and pain in his hip.  While he stated that his ache was greater than his comfort goal, he did not elaborate on the duration or frequency.  

In July 2011, the Veteran again visited a VA treatment facility after complaints of hip pain.  Upon x-rays and physical examination of his hip, the physician found that his osseous and articular structures are intact.  There was no fracture, dislocation or erosive changes.  Other than a minimal spurring in the lateral acetabular margin, the physician found that the Veteran's hip was 'essentially normal.' 

In a March 2014 VA treatment record, the Veteran's hip evaluation showed that his hip joint spaces were maintained bilaterally.  There was no evidence of osteophyte formation or spurring.  There was no evidence of fracture.  His soft tissues were normal and his pubic symphysis was intact.  In sum, his hip appeared in normal condition.  He was also afforded a VA examination in March 2014.  There, the examiner also found no existing hip condition.  While the Veteran reported flare-ups, there was no weakness, fatigability, or loss of coordination.  He demonstrated a normal range of motion.  Compared to his left hip, where the Veteran claimed no outstanding conditions or complaints, his right hip demonstrated the same range of motion and strength.  Despite the lack of finding or an existing hip condition, the Veteran uses a cane on a regular basis but reported no functional loss or impact due to his hip.  In conclusion, the examiner opined that the Veteran's hip condition is less likely than not was caused by the Veteran's knee condition because there was no hip pathology.  

The Veteran was afforded a VA examination in November 2015 for his hip and thigh.  There, the examiner observed that the Veteran's gait was within normal limits and he did not use an assistive device.  The Veteran reported that his hip symptom is external, and not joint related.  The Veteran reported that the snapping began in 2008, around the same time he complained of worsening knee pain.  He feels a snapping sensation with flexion while in bed and when he walks up steps.  During the examination, the Veteran reported no flare-ups of the hip or thigh but claims functional loss.  His range of motion was marked as 'normal' and he showed no limitations.  His flexion was at 125 degrees, his extension was at 30 degrees, his abduction at 45 degrees, and his adduction was at 25 degrees.  His external rotation was at 60 degrees and his internal rotation was at 40 degrees.  There were no evidence of pain with weight bearing, no tenderness, and no objective evidence of crepitus.  His muscle strength appeared normal and he demonstrated no signs of muscle atrophy and ankylosis.  The examiner opined that it is less than likely that the Veteran's snapping of his snapping hip is secondary to his knees.  The examiner also stated that the Veteran's knee and/or partial replacement is not a cause of snapping hip syndrome.  Furthermore, the examiner added that the cause of the Veteran's claim condition is movement of iliotibial band across greater trochanter with flex, and the internal and external is not a known or common occurrence after a total knee replacement or a degenerative joint disease of the knee.  Thus, based on the collective and consistent medical evidence on record, service connection for his hip condition, secondary to his service connected right knee is not warranted.  

Due to the lack of evidence showing an in service incident and/or treatment of a hip condition during his military service, coupled with the fact that the Veteran did not seek treatment for his hip until several years after his separation from service, the Board finds that service connection on a direct basis is also not warranted.  


IV.  Dismissal

Pursuant to applicable law and regulation, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In this case, the Veteran contends that he suffers from PTSD after being sexually assaulted by his fellow servicemen during his time in the United States Navy.  Although he was able to fight off his attackers, he asserts that the incident has caused him long term distress.  He has become homophobic and developed a fear of enclosed spaces.  He has reported sleep disturbance and suffers from anxiety.  In April 2008, RO denied service connection for PTSD on the basis that the Veteran did not have a diagnosis of PTSD.  The Veteran timely appealed the denial and was afforded three VA examinations to develop his claim.  The Veteran also testified at a December 2012 Board hearing where he recounted the incident during service and described its effects.  Aside from a diagnosis of anxiety in his prior medical treatment record, no other diagnosis pertaining to a mental disorder, including PTSD, was ever issued.  

In April 2017, RO issued a Supplemental Statement of case.  In response, the Veteran filed a letter, dated May 2017, expressing his desire to withdraw his claim for PTSD even though he was unsatisfied with the results of his appeal.  

Given the explicit instructions from the Veteran, there remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review the appeal of the certified issue, and the Veteran's claim must be dismissed.




ORDER

Entitlement to an evaluation of greater than 10 percent for a right knee disability from January 2005 is denied.  

Entitlement to an increased initial rating for a right knee disability, rated at 10 percent disabling from February 2008 to July 2009 is denied.  

Entitlement to an evaluation of 60 percent for a total knee arthroplasty from September 2010 is granted.  

Entitlement to an increased rating in excess of 10 percent for a left knee degenerative arthritis is denied. 

Entitlement to an increase rating in excess of 10 percent for a left knee patellar subluxation is denied. 

Entitlement to service connection for a right hip condition, also to include as secondary to service connected right knee, is denied.  

The appeal pertaining to the issue of entitlement to service connection for PTSD is dismissed.  



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


